DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10, 25 & 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the plurality of docking stations”. However, claim 2 depends from claim 1 doesn’t recite a plurality of docking stations. Rather, claim 1 recites “docking areas”. Claim 10 also recites “the plurality of docking stations” and is rejected for the same reasons.
Claim 25 recites “is not connected to the network”. There is no antecedent basis in claim 22 or claim 1, from which claim 25 depends, for “a network”. It is unclear what is meant by “the network”. For the purpose of examination, Examiner is interpreting “the network” as a communication network or charging network.
Claim 40 recites “the recess”, however prior to that recitation “a first recess” and “a second recess” are recited. It is unclear which recess “the recess” refers to. For the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11, 14-21, 27-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPUB 2016/0009413.
Regarding claim 1, Lee discloses a flying machine charging apparatus [fig. 3; pars. 36 & 48; charging apparatus 200 for charging and housing aircraft 50], comprising: 
a tray comprising a plurality of docking areas arranged on a top surface of the tray in a spatial pattern [fig. 3, upper landing platform 10 comprising a plurality of landing areas with doors 11 on the top surface arranged in a pattern], wherein: 
each of the plurality of docking areas is configured to receive a respective one of a plurality of flying machines [figs. 3 & 5]; and 

at least one mechanical feature configured to interact with a corresponding portion of a flying machine to maintain the flying machine in the docking areas [fig. 6; pars. 9, 25-26, 31, 36-37, 52-53; fixer 23 maintains the aircraft in a docked position]; and 
at least one passageway between the top surface of the tray and an opposite bottom surface of the tray [figs. 3 & 5, opener/closer 11 provides a passageway between the top surface and a bottom surface where fixer 23 is present; pars. 36-37 & 53]; and 
a plurality of charging stations arranged in the spatial pattern [figs. 2-3, the landing zone 22 and fixer 23 form a charging station; pars. 36-37, 53 & 55], wherein: 
when the plurality of flying machines are positioned on the plurality of docking areas on the top surface of the tray and when the bottom surface of the tray is positioned adjacent to the plurality of charging stations such that the spatial patterns of the plurality of docking areas and the plurality of the charging stations are aligned, contact is made between each of the plurality of charging stations and a corresponding one of the plurality of flying machines through a respective at least one passageway [figs. 3 & 5; when the docking areas of the top surface and the bottom surface are aligned through the passageway through the doors are aligned contact is made between the fixer 23 and the flying machines 50; pars. 36-37 & 53-54].
	Regarding claim 2, Lee discloses wherein each charging station of the plurality of charging stations comprises at least one protrusion [fig. 6, protrusions 24], wherein when the bottom surface of the tray is moved towards the plurality of docking stations 
the at least one protrusion of each of the plurality of charging stations passes through the at least one passageway of a respective one of the plurality of docking areas; and the contact is made between each of the at least one protrusion of the plurality of charging stations and the corresponding one of the plurality of flying machines [figs. 5-6; the fixer 23 passes through the passageway along with the protrusion 24; pars. 36-37 & 53-55].
	Regarding claim 3, Lee discloses wherein when the bottom surface of the tray is moved towards the plurality of docking stations, each of the at least one protrusion lifts the corresponding one of the plurality of flying machines off of the top surface of the tray [fig. 5; pars. 36-37 & 53-55].
Regarding claim 7, Lee discloses wherein each of the plurality of docking areas further comprises an alignment indicator to facilitate placement of each of the plurality of flying machines on a respective docking area [figs. 3 & 6; LED/IR arrays 41 for identifying aircraft and assisting in automatic landing of the aircraft 50; pars 14, 42, 47 & 57].
Regarding claim 11, Lee discloses a plurality of mechanical keying features configured to facilitate alignment of the tray relative to the plurality of charging stations [pars. 36-37 & 53-54; mechanical features raise the charging portion 23 to the upper surface, keeping it aligned].		
	Regarding claim 14, Lee discloses wherein each of the at least one passageway is located in the center of the corresponding docking area [figs. 3 & 5].
	Regarding claim 15, Lee discloses wherein each charging station of the plurality of charging stations comprises at least two terminals that are configured for making contact with corresponding terminals of a flying machine and wherein the at least two terminals are configured to provide power to the flying machine and data communication with the flying machine [fig. 7; latches 92 and 93 perform charging and data monitoring respectively by inserting into corresponding grooves on the aircraft; par. 58].
	Regarding claim 16, Lee discloses a wireless data communication interface configured to provide wireless data communication with the plurality of flying machines [pars. 46; antenna/transmitters 53/51/52 communicates with the aircrafts 50; pars. 42-43 & 47].
	Regarding claim 17, Lee discloses wherein each charging station of the plurality of charging stations comprises a wireless communication interface configured to provide wireless data communications with a corresponding one of the plurality of flying machines [fig. 6; pars. 53 & 57; IR lamps 41 communicate with the vehicles to guide them during laying, IR communication is wireless].
	Regarding claim 18, Lee discloses wherein the spatial pattern comprises at least three docking areas arranged in a pattern [fig. 3].
	Regarding claim 19, Lee discloses wherein the spatial pattern comprises at least two rows and at least two columns [fig. 3].
	Regarding claim 20, Lee discloses wherein the tray further comprises at least one handle on a side of the tray that can be used to lift the tray [fig. 3, each of the trays have handles for sliding out, including the lower portion of the upper tray].
	Regarding claim 21, Lee discloses an additional plurality of charging stations [fig. 3, trays 61, 62, 63], wherein: 
the spatial pattern of the plurality of charging stations extends to the additional plurality of charging stations [fig. 3]; 
the plurality of charging stations and the additional plurality of charging stations comprise a total number of charging stations [fig. 3]; and 
multiple trays are capable of being positioned adjacent to different subsets of the total number of charging stations at the same time [fig. 3].
Regarding claim 27, Lee discloses further comprising a protective layer configured to be positioned above or below the plurality of flying machines when the plurality of flying machines are positioned on the plurality of docking areas [fig. 3; par. 48, protection cover above or below, in addition to the doors and top layer on top].
	Regarding claim 28, Lee discloses further comprising a bottom protective layer and a top protective layer, wherein the bottom protective layer is configured to be positioned between the tray and the plurality of flying machines and the top protective layer is configured to be positioned over the bottom protective layer when the plurality of flying machines are positioned on the plurality of docking areas to protect each of the plurality of flying machines in a void between the bottom protective layer and the top protective layer [fig. 5; the flying machines are protected in a void between a raisable platform (upper landing zone 12) which is a bottom protective layer and the doors 11 which are a upper protective layer; pars. 36, 48 & 53-54].
	Regarding claim 29, Lee discloses a protective layer configured to protect the plurality of flying machines when the plurality of flying machines are positioned on the 
	Regarding claim 30, Lee discloses wherein each of the plurality of docking areas comprises at least one guide structure configured to assist in launching a corresponding flying machine from the docking area without interfering with adjacent flying machines [fig. 5, latches 24 on guide 23 along with the raisable platform assist in maintaining distance between the aircraft and the flat platform, thus “assist in launching”; pars. 36, 37, 40, 48 & 53-54].
	Regarding claim 31, Lee discloses wherein each of the plurality of docking areas comprises a self-locating feature configured to assist in aligning a corresponding flying machine with the at least one mechanical feature of the docking area [pars. 41-42, 45, 57, 60 & 65; automatic landing assist].
	Regarding claim 32, Lee discloses wherein: 
the at least one mechanical feature of each of the plurality of docking areas is configured to interact with the corresponding portion of the flying machine to maintain the flying machine in a particular position in the docking area; the at least one mechanical feature of each of the plurality of docking areas is configured to maintain the flying machine in any orientation; and the plurality of charging stations are each configured to charge a corresponding flying machine maintained in the particular 
Regarding claim 33, Lee discloses wherein: 
the at least one mechanical feature of each of the plurality of docking areas is configured to interact with the corresponding portion of the flying machine to maintain the flying machine in any one of a discrete number of orientations less than ten [fig. 6; pars. 9, 25-26, 31, 36-37, 52-53; fixer 23 maintains the aircraft in a docked position]; and 
the plurality of charging stations are each configured to charge a corresponding flying machine maintained in any one of the discrete number of orientations [pars. 9, 25-26, 31, 36-37, 52-53].
	Regarding claim 34, Lee discloses a retractable drawer that comprises the plurality of charging stations [fig. 3].
	Regarding claim 35, Lee discloses a storage container that comprises the retractable drawer and an additional retractable drawer that comprises a plurality of charging stations [fig. 3].	
	Regarding claim 38, Lee discloses a method of charging a plurality of flying machines [fig. 3], the method comprising: 
placing a plurality of flying machines on a plurality of docking areas of a tray that is positioned at a first location [pars. 9, 25-26, 31, 36-37, 52-53; fig. 3], wherein the plurality of docking areas are arranged on a top surface of the tray in a spatial pattern [fig. 3, upper landing platform 10 comprising a plurality of landing areas with doors 11 on the top surface arranged in a pattern]; 

placing the tray with the plurality of flying machines at a second location adjacent to a plurality of charging stations arranged in the spatial pattern, thereby coupling the plurality of charging stations to the plurality of flying machines, wherein the spatial patterns of the plurality of docking areas and the plurality of charging stations are aligned when the tray is at the second location [fig. 3; pars. 9-10, 25-26, 31, 36-37, 49, 52-53, 55; each of the trays has charging stations connected to a power supply and the trays can be lifted out and put in a second location or lifted in to a location within the rack; all of the charging stations are aligned within the cart]; and 
charging the plurality of flying machines using the plurality of charging stations while the tray is at the second location [pars. 9-10, 25-26, 31, 36-37, 49, 52-53, 55].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Ryberg et al. US Patent 9,238,414.
Regarding claim 4, Lee discloses wherein when the bottom surface of the tray is positioned adjacent to the plurality of charging stations, the plurality of flying machines are at least partly supported by the tray [figs. 3 & 5; when the docking areas of the top surface and the bottom surface are aligned through the passageway through the doors are aligned contact is made between the fixer 23 and the flying machines 50 such that the machines 50 are supported by the tray; pars. 36-37 & 53-54].
	Lee does not explicitly disclose wherein the contact is made using a compression contact or a swipe contact.
	However, Ryberg discloses a UAV charging system [abs.; fig. 1] wherein the contact is made using a compression contact or a swipe contact [fig. 10b, contact is maintained between the charger contacts 1006 and the UAV contacts 56 using spring 1010; col. 8 line 45-col. 9, line 2].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the contact is made using a compression contact or a swipe contact for the purpose of maintain a strong contact between the sets of contacts.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Sanz et al. US PGPUB 2016/0001883.	
	Regarding claim 5, Lee does not explicitly disclose wherein each charging station of the plurality of charging stations comprises at least one magnet configured to apply a force on at least one ferromagnetic component of a corresponding one of the plurality of flying machines to align or couple the flying machine to the charging station.
	However, Sanz discloses a UAV charging system [abs] wherein each charging station of the plurality of charging stations comprises at least one magnet configured to apply a force on at least one ferromagnetic component of a corresponding one of the plurality of flying machines to align or couple the flying machine to the charging station [fig. 2; par. 62].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein each charging station of the plurality of charging stations comprises at least one magnet configured to apply a force on at least one ferromagnetic component of a corresponding one of the plurality of flying machines to align or couple the flying machine to the charging station for the purpose of securing the UAV to the charging station, as taught by Sanz (par. 62).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Achtelik et al. US PGPUB 2018/0362188.
	Regarding claim 6, Lee does not explicitly disclose wherein each charging station of the plurality of charging stations comprises an inductive charging element.
	However, Achtelik discloses an aircraft charging station [abs.; figs. 1-3] wherein each charging station of the plurality of charging stations comprises an inductive charging element [par. 34].
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Pilskalns US PGPUB 2017/0050749.
	Regarding claim 8, Lee does not explicitly disclose wherein the at least one mechanical feature of each of the plurality of docking areas comprises at least three depressions configured to receive corresponding feet of a respective one of the plurality of flying machines.
	However, Pilskalns discloses a UAV charging station [abs.] wherein the at least one mechanical feature of each of the plurality of docking areas comprises at least three depressions configured to receive corresponding feet of a respective one of the plurality of flying machines [figs. 2 & 6, slots 24 receive and lock booms 12; pars. 41 & 50].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the at least one mechanical feature of each of the plurality of docking areas comprises at least three depressions configured to receive corresponding feet of a respective one of the plurality of flying machines for the purpose of securing and locking the UAV, as taught by Pilskalns (pars. 41 & 50).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Frey et al. US PGPUB 2012/0025765.
	Regarding claim 22, Lee does not explicitly disclose a plurality of indicator lights configured to indicate a status of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations.
	However, Frey discloses an aircraft charging system [par. 12] comprising a plurality of indicator lights configured to indicate a status of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations [fig. 1, 116; pars. 17 & 25; multi-color LEDs are used to indicate the charging state and charging connection status].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include  a plurality of indicator lights configured to indicate a status of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations for the purpose of indicating the charging state and status to a user, as taught by Frey (pars. 17 & 25).
	Regarding claim 23, Frey as applied in claim 22 discloses wherein the status of each of the plurality of flying machines comprises one or more charge status, connectivity status, maintenance status, and correct tray status [par. 17].
	Regarding claim 24, Frey as applied in claim 22 discloses wherein each indicator light of the plurality of indicator lights is configured to turn a first color when a corresponding one of the plurality of flying machines is charging and second color when the corresponding one of the plurality of flying machines is fully charged [pars. 25 & 33-
	Regarding claim 25, Frey as applied in claim 22 discloses turn a first color when the corresponding one of the plurality of flying machines is connected to the network [par. 17, based on the charger connectivity the indicator light’s color is changed].
	The combination of Lee and Frey does not explicitly disclose wherein each indicator light of the plurality of indicator lights is configured to be off when a corresponding one of the plurality of flying machines is not connected to the network. 
	However, Examiner takes Official Notice that it is well known in the battery charging arts to turn an indicator of a battery charger off when no chargeable device/battery is connected, i.e. on a regular wall charger for AA batteries. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Lee and Frey to further include wherein each indicator light of the plurality of indicator lights is configured to be off when a corresponding one of the plurality of flying machines is not connected to the network for the purpose of saving energy and indicating to a user that no flying machine is properly connected to the charger.
	Regarding claim 26, Lee does not explicitly disclose further comprising a set of indicator lights coupled to the first plurality of charging stations, wherein the set of indicator lights comprises: a first plurality of indicator lights configured to indicate a level of charge of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations; and a second plurality of indicator lights 
	However, Frey discloses an aircraft charging system [par. 12] further comprising a set of indicator lights coupled to the first plurality of charging stations, wherein the set of indicator lights comprises: a first plurality of indicator lights configured to indicate a level of charge of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations; and a second plurality of indicator lights configured to indicate a connectivity status of each of the plurality of flying machines to a network when the plurality of flying machines are coupled to the plurality of charging stations [fig. 1, 116; pars. 17 & 25; multi-color LEDs are used to indicate the charging state and charging connection status; examiner is interpreting that the first plurality and the second plurality can be overlapping].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include a set of indicator lights coupled to the first plurality of charging stations, wherein the set of indicator lights comprises: a first plurality of indicator lights configured to indicate a level of charge of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations; and a second plurality of indicator lights configured to indicate a connectivity status of each of the plurality of flying machines to a network when the plurality of flying machines are coupled to the plurality of charging stations for the purpose of indicating the charging state and status to a user, as taught by Frey (pars. 17 & 25).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Venturelli et al. US PGPUB 2018/004400.
	Regarding claim 36, Lee discloses a storage container that comprises the plurality of charging stations [fig. 3], wherein the storage container comprises: 
an inner frame [fig. 3, frame of rack]; 
an outer frame [fig. 3, frame of cart attached to the wheels].
Lee does not explicitly disclose at least one shock absorber between the inner frame and the outer frame.
However, Venturelli discloses a UAV charging station [figs. 1-3] comprising at least one shock absorber between the inner frame and the outer frame [par. 21; shock absorbing system such as springs, which need to be in between two structures (frames)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include  at least one shock absorber between the inner frame and the outer frame for the purpose of smoothing the impact with the ground during landing of a UAV, as taught by Venturelli (par. 21).
Regarding claim 37, Lee discloses wherein the tray is mounted to the inner frame [fig. 3].	

Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz et al. US PGPUB 2016/0001883 in view of Lee et al. US PGPUB 2016/0009413.
	Regarding claim 40, Sanz discloses a charging station for a flying machine [fig. 4], comprising: 
a first recess configured to receive a surface portion of the flying machine [figs. 2 * 4, main recess 204 receives flying machine 300]; 
a second recess within the first recess configured to receive a protrusion from the surface portion of the flying machine [fig. 2, secondary recess 214 receives a protrusion of the UAV including a battery, at least when the battery is protruding from the uav to be replaced; pars. 60-61]; 
at least one magnet arranged under the recess [par. 62]; and 
at least two electrical terminals [fig. 2, charging contacts 208a and 208b; par. 58].
Sanz does not explicitly disclose at least one locator feature protruding from the recess.
Sanz does not explicitly disclose the electric terminals extending above the recess.
However, Lee discloses a UAV charging system [abs.; figs. 2-4] comprising at least one locator feature protruding from the recess and electric terminals extending above the recess [figs. 5-6, locator protrusion 23 extending from the recess 11 with electric terminals 24; pars. 36 & 56; as well as LED lamps 41].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanz to further include  at least one locator feature protruding from the recess and the electric terminals extending above the recess for the purpose of fixing the aircraft and performing charging, as taught by Lee (pars. 36 & 56).
	Regarding claim 41, Lee as applied in claim 40 discloses wherein the protrusion is a light source [pars. 42 & 57; LED lamps 41].
Regarding claim 42, the combination of Sanz and Lee does not explicitly disclose an electrical connector configured to receive AC power from a power source.
However, Examiner takes Official Notice that it is well known to use an AC source to charge devices and/or batteries, like the vast majority of charging stations. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Sanz and Lee to further include an electrical connector configured to receive AC power from a power source for the purpose of using a stable and widely available power source such as the main grid.
	Regarding claim 43, Lee as applied in claim 40 discloses wherein the at least two electrical terminals are configured to provide DC charging [par. 78, the battery is charged through the contacts, thus DC charging].
	Regarding claim 44, Lee as applied in claim 40 discloses wherein: 
the at least two electrical terminals comprises at least three electrical terminals;two of the at least three electrical terminals are configured to provide DC charging; and at least one of the at least three electrical terminals is configured to provide communication with the flying machine [fig. 6; terminals 25 and 26 provide power and data; par. 55].

Allowable Subject Matter
Claims 9, 10, 12 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 9, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest 
With respect to claim 10, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the at least one passageway of each docking area comprises at least two passageways; each of the at least two passageways of each docking area is located in a different one of the at least three depressions; and when the plurality of flying machines are positioned on the plurality of docking areas on the top surface of the tray and when the bottom surface of the tray is positioned adjacent to the plurality of docking stations such that the spatial patterns of the plurality of docking areas and the plurality of the charging stations are aligned, contact is made between each of the plurality of charging stations and a corresponding one of the plurality of flying machines through each of the respective at least two passageways” in combination with all the other elements recited in claims 1 and 8.
With respect to claim 12, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein each of the plurality of charging stations comprises a plurality of electrical contacts and wherein the plurality of mechanical keying features have sufficient height to prevent the tray from contacting the plurality of electrical contacts for each of the 
With respect to claim 39, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “lifting the tray with the plurality of flying machines from the second location, thereby decoupling the plurality of the charging stations from the plurality of flying machines; placing the tray at a third location; and launching at least one of the plurality of flying machines from the tray while the tray is positioned at the third location” in combination with all the other elements recited in claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859